ORDER

PER CURIAM:
AND NOW, this 5th day of May, 1998, John William Moms having been disbarred from the practice of law in the State of New Jersey by Order of the Supreme Court of New Jersey dated December 2, 1997; the said John William Morris having been directed on February 26, 1998, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that John William Morris is disbarred from the practice of law in this Commonwealth, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.